Citation Nr: 1551030	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  05-38 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected lumbosacral strain with herniated disc, currently rated as 20 percent disabling.  

2.  Entitlement to an initial disability rating greater than 10 percent for left leg neurologic symptoms.

3.  Entitlement to an initial disability rating greater than 10 percent for right leg neurologic symptoms.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to September 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, in which the RO denied service connection for a bilateral leg condition and a disability rating greater than 20 percent for service-connected lumbosacral strain with herniated disc.  The claims file was subsequently transferred to the RO in Detroit, Michigan.  

The Board notes that after the Veteran filed a notice of disagreement as to the June 2005 decision, a December 2005 Decision Review Officer decision awarded service connection for left and right leg neurologic symptoms secondary to the Veteran's the service-connected lumbosacral disability.  The Veteran was assigned separate 10 percent evaluations, effective from December 13, 2003.  In an April 2009 decision, the Board determined that the issues of entitlement to initial evaluations greater than 10 percent for left and right leg neurologic symptoms was properly before the Board as those issues were part of the Veteran's earlier claim for an increased evaluation for his service-connected lumbosacral disability.  The Board then remanded the matters for further development, to include affording the Veteran new spine and peripheral nerves examinations to determine the current level of severity of his disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased evaluation in excess of 20 percent for lumbosacral strain with herniated disc, an initial disability rating greater than 10 percent for left leg neurologic symptoms, and an initial disability rating greater than 10 percent for right leg neurologic symptoms, as well as entitlement to a TDIU.

The Board notes that this case was previously remanded in April 2009.  At that time, the Veteran had last been provided with a VA examination in December 2005, approximately 4 years prior.  In the April 2009 remand, the Board acknowledged that "the examinations afforded the Veteran in connection with his claim for an increased rating for his service-connected lumbosacral strain/herniated disc, and for left and right leg neurologic symptoms, are several years old," and remanded the claims for new examinations on account of the representative's suggestion that the Veteran's symptoms had increased since that time.

Presently, as these issues return to the Board from the most recent remand in June 2011, it has again been approximately 4 years since the Veteran was last provided with examinations with respect to his low back disability and neurological disabilities of his bilateral lower extremities.  Indeed, the Veteran was last provided with a VA examination with respect to these claims in October 2011.  Curiously, the codesheet attached to a September 2014 rating decision unrelated to the issues currently before the Board indicated that the Veteran had a future VA examination scheduled in October 2015 with respect to the neurological problems of his bilateral lower extremities; however, this examination was never associated with the claims file, and it remains unclear whether any such examination was ever conducted.  

The Board acknowledges that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  However, the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Here, the evidence of record does suggest that there has been a material change in the Veteran's disabilities since his last examination in October 2011.  Specifically, a lay statement dated in August 2014 indicated that the Veteran's spine and leg disabilities seem to be getting worse.  Accordingly, a remand for a contemporaneous examination is necessary.  

Additionally, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the increased rating claims remanded herein.  See 38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. §§ 3.1600(a), (b) (2015).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination in connection with his claims for higher evaluations of his service-connected lumbosacral strain with herniated disc and right and left leg neurologic symptoms.  The claims file, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected lumbosacral strain with herniated disc and right and left leg neurologic symptoms.  The examiner should specifically identify each peripheral nerve affected or seemingly affected by service-connected disability and indicate whether the impairment is "mild," "moderate," "severe," or results in "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected lumbosacral strain with herniated disc is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such disability should be equated to additional motion lost (beyond what is shown clinically) due to the functional effects of any weakened movement, excess fatigability, incoordination, or pain.  The examiner should specifically indicate the point at which the Veteran begins to experience pain.  All opinions should be set forth in detail and explained in the context of the record.

The examiner should also take a detailed history regarding the Veteran's employment, education, and vocational attainment.  The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (low back disability, neurologic symptoms affecting the lower extremities, left ear otitis externa, and tinnitus) render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  If the examiner finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment only in combination with non-service-connected disabilities, the examiner should say so.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be made because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

3.  Ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, then it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, then the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




